          Case 1:19-cr-00833-SHS Document 327 Filed 08/05/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                              19-Cr-833 (SHS)
                   v.
                                                              OPINION & ORDER
CAMERON BREWSTER, CHAD ALLEN,
and JENNIFER SHAH,
                   Defendants.

SIDNEY H. STEIN, U.S. District Judge.
        The indictment in this action charges 13 defendants with participating in an
extensive, long-running telemarketing fraud conspiracy that sold millions of dollars of
essentially nonexistent services and products to elderly, unsophisticated consumers. (ECF
Nos. 1, 186.) Two defendants-Cameron Brewster and Jennifer Shah-have now made
omnibus pretrial motions requesting a variety of relief .1 The Court heard oral argument on
July 23 and now renders its decision on those motions.
        Brewster's motion sought an order (1) compelling the government to provide a bill
of particulars, (2) suppressing evidence derived from the execution of two search warrants,
(3) suppressing recorded telephone calls involving Brewster and a cooperating witness or,
in the alternative, an order that the government produce all discovery concerning the
circumstances of those calls and to conduct an evidentiary hearing to determine whether
these calls were lawfully secured, (4) compelling the government to produce immediately
Brady, Giglio, and Jencks Act material, and (5) compelling the disclosure of grand jury
testimony. (ECF Nos. 114, 115.)
        Shah's motion sought an order (1) dismissing the superseding indictment, (2)
compelling the government to provide a bill of particulars, (3) suppressing evidence seized
pursuant to two search warrants, or alternatively for an evidentiary hearing pursuant to
Franks v. Delaware, 438 U.S. 154 (1978), (4) granting review of the grand jury minutes, (5)
compelling discovery of Brady and Giglio material, as well as the post-arrest statements of
co-defendant Stuart Smith, and (6) suppressing Shah's post-arrest statements in their
entirety. (ECF Nos. 259, 260.)


I.     D ISCUSSION

       A. Brewster's and Shah's Requests for a Bill of Particulars
    Federal Rule of Criminal Procedure 7(£) "permits a defendant to seek a bill of
particulars in order to identify with sufficient particularity the nature of the charge pending


1
    Defendant Chad Allen has joined in Brewster's motion. (ECF No. 118.)
         Case 1:19-cr-00833-SHS Document 327 Filed 08/05/21 Page 2 of 10




against him, thereby enabling defendant to prepare for trial, to prevent surprise, and to
interpose a plea of double jeopardy should he be prosecuted a second time for the same
offense." United States v. Bortnovsky, 820 F.2d 572,574 (2d Cir. 1987) (per curiam) (citations
omitted). The Court acts within its "sound discretion" when determining whether or not to
grant a defendant's request for a bill of particulars. See United States v. Torres, 901 F.2d 205,
234 (2d Cir. 1990), abrogated on other grounds, United States v. House, 636 F. App'x 50 (2d Cir.
2016).

    Shah requests the government provide a bill of particulars specifying:

        a) The alleged victims of the fraud;
        b) A list of all sales floors that the government alleges were involved with Ms.
           Shah's activities;
        c) Any alleged "business services" provided to victims;
        d) The alleged co-conspirators; and
        e) The financial transactions the government alleges violated the money
           laundering statute.

(ECF No. 260 at 17-18.)

    Brewster seeks a similar bill of particulars specifying:

        a) The alleged misrepresentations and false promises the defendants made to
           victims;
        b) The specific fraudulent conduct the government alleges the defendants
           committed;
        c) A list of services or things of value defendants offered to victims; and
        d) A specific allegation of Brewster's connection with the conspiracy.

(ECF No. 115 at 6-7.)

    '" A bill of particulars should be required only where the charges of the indictment are
so general that they do not advise the defendant of the specific acts of which he is
accused."' Torres, 901 F.2d at 234 (quoting United States v. Feola, 651 F. Supp. 1068, 1132
(S.D.N.Y. 1987), aff'd, 875 F.2d 857 (mem.)). "A bill of particulars is not a general
investigative tool, a discovery device[,] or a means to compel the government to disclose
evidence or witnesses to be offered prior to trial." United States v. Gibson, 175 F. Supp. 2d
532,537 (S.D.N.Y. 2001) (citations omitted). "It is not the function of a bill of particulars to
allow defendants to preview the evidence or theory of the government's case." Id. (citations
omitted).
    The Court denies Brewster and Shah's requests for a bill of particulars. "Demands for
information 'with respect to where, when, and with whom the Government will charge the

                                                 2
        Case 1:19-cr-00833-SHS Document 327 Filed 08/05/21 Page 3 of 10




defendant with conspiring are routinely denied."' United States v. Lopez, No. 18-CR-736,
2019 WL 4733603, at *8 (S.D.N.Y. Sept. 27, 2019) (quoting United States v. Guerrero, 669 F.
Supp. 2d 417,426 (S.D.N.Y. 2009)). Requests for specific dates the defendant joined a
charged conspiracy or committed acts in furtherance of the conspiracy have also been
routinely denied. United States v. Columbo, No. 4-CR-273, 2006 WL 2012511, at *5 (S.D.N.Y.
July 18, 2006) (citing United States v . Nachamie, 91 F. Supp. 2d 565, 574-76 (S.D.N.Y. 2000)).
     Although the Court is cognizant that this case involves a high volume of discovery-
one of the factors that may support requiring a bill of particulars, see United States v .
Davidoff, 845 F.2d 1151, 1155 (2d Cir. 1988); Bortnovsky, 820 F.2d at 574-the government has
shown that it is in the process of responding to defendants' requests for information. For
example, the government has provided to the defense, among other items, 1) detailed
affidavits filed in support of search warrants, outlining the charged scheme and containing
excerpts from victim interviews, 2) materials provided by the FTC gathered in the course of
the FTC's investigation of the telemarketing scheme at issue, 3) documents provided by
victims, 4) records of sales to victims, 5) financial records showing the flow of victim funds
to, among other places, accounts that the defendant controlled, 6) a copy of all exhibits, 18
U.S.C. § 3500 material, and witness statements from the trial of the related Ketabchi case, and
7) a list of 41 sales floors, fulfillment floors, and co-conspirators included in the charged
scheme. (See ECF No. 290 at 24-25; Tr. dated July 23 at 38-29, 77.)
      At oral argument, the defense affirmed that it would continue to relay specific
discovery requests to the government and the government affirmed that it would continue
to work with the defense to provide requested information. (Tr. dated July 23 at 42, 80, 82-
83.) Because the defense has received, and will continue to receive, information from the
 government that will assist them in preparing their defense, the motion to compel a bill of
 particulars as to all defendants is denied without prejudice. See United States v. Fea, No. 10-
 CR-708, 2011 WL 2119708, at *2 (S.D.N.Y. May 24, 2011) (noting that defendant's request for
bill of particulars identifying victims was meritless where government had produced other
 discovery containing the names of putative victims); United States v. Rittweger, 259 F. Supp.
 2d 275, 292 (S.D.N.Y. 2003) (denying request for bill of particulars where defendants had
 received other discovery that they could use to determine the identities of the alleged
 victims).


     B. Brewster's Request to Suppress Evidence Derived from Execution of Search
        Warrants 2
   Brewster also moves to suppress evidence derived from two search warrants: one for
Brewster's private residence, and one for 2121 East Tropicana Avenue, Studio 4, Las Vegas,


2 Shah previously moved to suppress the fruits of two search warrants-one for historical cellphone
location data for phone numbers belonging to Shah and another for records relating to the email address
jenshah@comcast.net-but has now withdrawn that motion. (ECF No. 294 at 1.) Accordingly, the Court
addresses only Brewster' s motion in regard to search warrants.

                                                   3
        Case 1:19-cr-00833-SHS Document 327 Filed 08/05/21 Page 4 of 10




Nevada. (ECF No. 115 at 7-8.) He avers that both search warrants were based on false and
misleading information, including:

        a)  Failure to disclose that a cooperating witness-CW-3-who provided
           information used to support the search warrant, has been forbidden by the FTC
           to engage in the work-from-home telemarketing industry and was under
           criminal investigation for his alleged role in a drug manufacturing and
           distribution ring;
        b) Suggestions that the co-conspirators, including Brewster, secretly referred to the
           website that generated lead lists of potential victims as the "Money Sucking
           Website," when in fact, the website itself was publicly marketed as such; and
        c) An allegedly false statement that Brewster "operated" the Money Sucking
           Website, as opposed to being employed by it.

(ECF No. 115 at 8-16.)

     Brewster also alleges that that the search warrant was defective because it relied on
information provided by CW-3, who Brewster contends is an unreliable witness due to his
guilty plea to federal offenses in connection with his own role operating certain fraudulent
telemarketing companies. (ECF No. 115 at 15.)
     The Second Circuit has held that "[a] Franks hearing is warranted if the defendant can
make a preliminary showing that (a) the warrant affidavit contains a false statement, (b) the
false statement was included intentionally or recklessly, and (c) the false statement was
integral to the probable cause finding." United States v . Caraher, 973 F.3d 57, 62 (2d Cir. 2020)
(citation omitted). "In evaluating probable cause in any given case, a judge must make a
practical common-sense decision whether, given all the circumstances set forth in the
affidavit before him, [] there is a fair probability that contraband or evidence of a crime will
be found in a particular place."' United States v. Raymonda, 780 F.3d 105, 113 (2d Cir. 2015)
(internal quotation and quotation marks omitted). "The task of a reviewing court is simply
to ensure that the 'totality of the circumstances' afforded the [issuing judge] 'a substantial
basis' for making the requisite probable cause determination." United States v. Clark, 638
F.3d 89, 93 (2d Cir. 2011) (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)).
     Brewster's motion for a Franks hearing is denied because the statements and omissions
he identifies in the agent affidavits were not sufficient to deprive the magistrate judge of a
substantial basis for issuing the search warrants. The Court gives no weight to Brewster's
contention that certain adjectives in the affidavit, including the agent's statements that
participants in the telemarketing scheme provided "so-called" coaching services and sold
victims "purported" businesses (ECF No. 115 at 13-14), tainted the magistrate's ability to
determine whether probable cause existed to issue the search warrants. Moreover, although
the affidavit did not mention that CW-3 was subject to an order related to separate litigation
with the FTC, the affidavit did indeed disclose that CW-3 pleaded guilty "related to [his]


                                                4
         Case 1:19-cr-00833-SHS Document 327 Filed 08/05/21 Page 5 of 10




respective role[] operating certain of the Telemarketing Companies" and that CW-3 agreed
to provide information to the government "in the hope of receiving leniency at sentencing."
(ECF No. 116-1 at 7.) Considering these facts, the Court finds that the magistrate's
determination that probable cause existed would not have been vitiated if he had
knowledge of the FTC order against CW-3.
     Brewster's second contention, that the affidavit's reference to the "Money Sucking
Website" insinuated that he and his alleged co-conspirators secretly referred to the website
by that name is immaterial because, as he admits, the website was publicly marketed with
that term. (See ECF No. 115 at 10.) And his contention that CW-3 statement's that Brewster
"operated" the "Money Sucking Website" is similarly inconsequential because the evidence
shows that, at the very least, Brewster was directly affiliated with the "Money Sucking
Website." (See ECF No. 115 at 12). Finally, Brewster may not challenge the accuracy of CW-
3's information as relayed in the affidavit since "[t]here is no right to a hearing when the
challenge is to information provided by an informant." United States v. Cook, 348 F. Supp. 2d
22, 29 (S.D.N.Y. 2004). If Brewster wishes to attack CW-3's credibility as a witness, he will
have full opportunity to do so at trial.
     The Court therefore finds that the magistrate judge possessed sufficient evidence which
"articulated facts that showed the existence of an ongoing criminal enterprise," United States
v. Gatti, 42 F. Supp. 2d 252,272 (S.D.N.Y. 1999), and which justified the issuance of the
warrants based on probable cause.


    C.   Brewster's Request to Suppress Certain Recorded Telephone Calls or Compel
         the Government to Produce Discovery Concerning These Calls
    Brewster also moves to suppress all recorded telephone calls involving Brewster and
CW-3, or, in the alternative, for an order that the government produce all discovery
concerning the circumstances of these calls and to conduct an evidentiary hearing to
determine whether these calls were lawfully secured or should otherwise be excluded. (ECF
No. 115 at 18-20.)
     First, because CW-3 consented to these recordings, (See ECF No. 125 at 26,) Brewster
lacks standing to bring a motion to suppress them under the Fourth Amendment. See United
States v. White, 401 U.S. 745, 749 (1971). Second, the Court finds that the government has
sufficiently complied with its discovery obligations with respect to the recordings by
producing these recordings to the defense. (See ECF No. 115 at 19.) In addition, at oral
argument and in its submissions, the government avers that it is in the process of creating a
chart of certain information about the recordings at issue, including "the Bates number,
duration, date, and the individuals captured on each recording." (ECF No. 125 at 32.) The
Court thus denies Brewster's motion to suppress the recordings or to compel additional
discovery related to these recordings.




                                              5
         Case 1:19-cr-00833-SHS Document 327 Filed 08/05/21 Page 6 of 10




    D. Brewster and Shah's Request to Compel Disclosure of Grand Jury Minutes
     Both Brewster and Shah moved for disclosure of the grand jury minutes under Federal
Rule of Criminal Procedure 6(e)(3)(E)(ii), or alternatively (in Shah's case), in camera review
by the Court, for the purpose of determining whether the indictment was secured through
false and misleading testimony. For the reasons set forth on the record at the July 23
hearing, there is absolutely no basis for that relief, and the defendants' motions are denied.
(Tr. dated July 23 at 97.)


    E.   Shah's Request to Dismiss the Superseding Indictment
     Shah moves to dismiss the superseding indictment because it fails to 1) allege facts
sufficient to establish that Shah joined the conspiracy willfully and with the specific intent
to defraud, and 2) allege that fraudulent, material promises were made to the victims. (ECF
No. 260 at 3, 14.) Neither contention survives even cursory scrutiny.
     Shah is charged with conspiracy to commit wire fraud and conspiracy to commit
money laundering. "The elements of wire fraud under 18 U.S.C. § 1343 are (i) a scheme to
defraud (ii) to get money or property, (iii) furthered by the use of interstate wires." United
States v. Pierce, 224 F.3d 158, 165 (2d Cir. 2000) (citation omitted). "To establish the first
element, the government must prove (i) the existence of a scheme to defraud, (ii) the
requisite scienter (or fraudulent intent) on the part of the defendant, and (iii) the materiality
of the misrepresentations." Id. (internal citations omitted) (citing Neder v. United States, 527
U.S. 1, 25 (1999)).
     "An indictment is sufficient if it 'first, contains the elements of the offense charged and
fairly informs a defendant of the charge against which he must defend, and, second, enables
him to plead an acquittal or conviction in bar of future prosecutions for the same offense."'
United States v. Stringer, 730 F.3d 120, 125-26 (2d Cir. 2013) (quoting Hamling v. United States,
418 U.S. 87, 117 (1974)). "'Undoubtedly the language of the statute may be used in the
general description of an offence, but it must be accompanied with such a statement of the
facts and circumstances as will inform the accused of the specific offence, corning under the
general description, with which he is charged.'" Hamling, 418 U.S. at 117-118 (quoting
 United States v. Hess, 124 U.S. 483, 487 (1888)).
     The superseding indictment here sufficiently alleges that Shah joined the telemarketing
conspiracy willfully and with specific intent to defraud. It specifies that Shah "generated
and sold leads to other [participants in the telemarketing scheme] for use by their
telemarketing sales floors with the knowledge that the individuals they had identified as
 'leads' would be defrauded by the other Participants." (ECF No. 186 <j[ 3.) Participants in the
 scheme "sold alleged services purporting to make the management of Victims' businesses
 more efficient or profitable ... but at no point did the defendants intend that the Victims
 would actually earn any of the promised return on their intended investment, nor did the
 Victims actually earn any such returns." (Id. <j[ 4.) The indictment also alleges that Jennifer
 Shah and Stuart Smith "willfully and knowingly, did combine, conspire, confederate, and


                                                6
          Case 1:19-cr-00833-SHS Document 327 Filed 08/05/21 Page 7 of 10




agree together and with each other to commit wire fraud in connection with the conduct of
telemarketing," (Id.<[ 6), and "devised and intend[ed] to devise a scheme and artifice to
defraud." (Id.<[ 7.) These allegations specifically allege Shah's willful participation in a
scheme to defraud and are sufficient to inform Shah of the charges against her.
     The Court also rejects Shah's argument that the indictment is deficient for failure to
specifically allege that the misrepresentations made to the victims of the business
opportunity scheme were material. The Second Circuit has recognized that "[t]he phrase
'scheme or artifice to defraud' requires 'material misrepresentations."' United States v .
Rybicki, 354 F.3d 124, 146 n.20 (2d Cir. 2003) (citation omitted). Because fraud necessarily
requires material misrepresentations, in United States v. Klein, the Second Circuit rejected
the defendant's claim there that "the indictment [for bank fraud] was defective because it
failed to state that appellant's fraudulent acts were material." 476 F.3d 111, 113 (2d Cir.
2007). Drawing from Neder, the court found that "[i]f materiality can be inferred to be an
element of criminal fraud because of the well-understood meaning of 'fraud' as a legal
term, an allegation of materiality can be inferred from use of the word fraud in the
indictment." Id. This is because "[c]onduct or speech that is immaterial-irrelevant - to a
putative victim cannot be fraud." Id. at 114. Similarly, in United States v. Weigand, the district
court rejected the defendant's arguments that an indictment alleging bank fraud was
 "insufficiently specific" for, inter alia, failing to point to specific transactions or
 misrepresentations and failing to allege that the misrepresentations at issue were material.
 482 F. Supp. 3d 224, 238 (S.D.N.Y. 2020); see also United States v. Wecht, No. 6-CR-0026, 2007
 WL 3125096, at *5 (W.D. Pa. Oct. 24, 2007) ("Failure of an indictment to allege materiality as
 an explicit element is not fatal to the indictment.").
     Because the alleged scheme to defraud necessarily involves material
 misrepresentations, the pending indictment is not deficient for failure to allege materiality.


     F.   Shah's Request to Suppress Her Post-Arrest Statements
     Shah moves to suppress her March 30, 2021 post-arrest statements, or in the alternative
for a suppression hearing, on the grounds that her statements were involuntary. (ECF No.
260 at 48.) The government bears the burden of demonstrating by a preponderance of the
evidence that a defendant has waived her constitutional rights under Miranda v. Arizona,
384 U.S. 436 (1966). See United States v. Lynch, 92 F.3d 62, 65 (2d Cir. 1996). "To prove a valid
waiver, the government must show (1) that the relinquishment of the defendant's rights
was voluntary, and (2) that the defendant had a full awareness of the right being waived
and of the consequences of waiving that right." United States v. Jaswal, 47 F.3d 539, 542 (2d
Cir. 1995) (citations omitted).
        A Miranda waiver is voluntary "when the relinquishment is the product of a free and
deliberate choice rather than intimidation, coercion, or deception." Medina, 19 F. Supp. 3d at
538 (internal quotation and quotation marks omitted). "Coercive police activity is 'a
necessary predicate' to finding that a waiver of Miranda rights was not voluntary."
Coronado v. Lefevre, 748 F. Supp. 131, 139 (S.D.N.Y. 1990) (quoting Colorado v . Connelly, 479

                                                 7
         Case 1:19-cr-00833-SHS Document 327 Filed 08/05/21 Page 8 of 10




U.S. 157, 167 (1986)). The key inquiry is whether "the defendant's will was overborne by
the [law enforcement] agent's conduct." United States v. Anderson, 929 F.2d 96, 99 (2d Cir.
1991). Voluntariness is assessed by looking to the totality of the circumstances. See United
States v. Male Juvenile (95-CR-1074), 121 F.3d 34, 40 (2d Cir. 1997).
         Shah contends that the waiver of Miranda rights she concedes she signed was
involuntary because 1) law enforcement supposedly misled her by telling her that they "just
wanted to talk" to her, while their true purpose was to elicit incriminating statements from
her, 2) she lacks experience and sophistication with the criminal justice system, 3) she was
"confused and emotionally off-balance" at the time of the interrogation due to her
misapprehension that an individual who had assaulted her in the past was somehow
involved, and 4) she "was unable to read" the Miranda waiver she signed because she did
not have her reading glasses and her contact lenses were blurry. (ECF No. 260 at 53-54;
Shah Deel. circir 14, 20-21.)
         Considering the totality of the above circumstances taken from the affidavits in the
record, as well as the fact that the Court has listened to a recording of the interrogation, the
Court finds that Shah' s Miranda waiver was decidedly voluntary. First, Detective Bastos'
statements to the effect that he "just wanted to talk to [Shah]" do not rise to the level of
coercion because they were not misleading enough to cause Shah to believe she was only
being detained for the purpose of providing information to law enforcement. (Shah Deel. cir
16.) Before Bastos drove Shah to ICE headquarters, he informed Shah that he had a warrant
for her arrest. (Id. cir 13.) Because Bastos' actions, including taking Shah to an interrogation
 room at ICE headquarters and handcuffing her to a chair (id. cir 19), were sufficient to
 demonstrate to defendant that she was, in fact, under arrest, the circumstances of her
interrogation fail to constitute police coercion, even considering her asserted inexperience
 with the criminal justice system. See Illinois v. Perkins, 496 U.S. 292, 100 (2d Cir. 1990) ("Ploys
 to mislead a suspect or lull him into a false sense of security that do not rise to the level of
 compulsion or coercion to speak are not within Miranda's concerns.").
         Nor did Shah's difficulty reading due to the claimed dryness of her contact lenses
 affect the voluntariness of her waiver. In addition to showing Shah the Miranda waiver
 form, Bastos read each question aloud. (See ECF No. 290 Ex. 1, Recording of Mar. 30, 2021
 Interrogation at 00:00:00-00:00:16.) Shah placed her initials next to each of her rights on the
 form to indicate she understood them. (see Id. Ex. 2.) She also signed the portion of the form
 stating: "I have read, or someone has read to me, this statement of my rights and I
 understand what my rights are, at this time I am willing to answer questions without a
 lawyer present." (Id.) Although Shah did tell the agent and Bastos that her contacts were
 blurry at some point after she signed the form, (see id. Ex. 1 at 00:03:00-00:06:04), both the
 Special Agent in attendance and Bastos allowed her to fix them before they began actually
 questioning her (id. at 00:03:00-000:06:04).
         Finally, the Court finds that Shah's purported anxiety that the individual who had
 assaulted her in the past was implicated in the circumstances of her arrest did not factor
 into her mental state enough to overbear her will, especially considering that she did not

                                                  8
         Case 1:19-cr-00833-SHS Document 327 Filed 08/05/21 Page 9 of 10




raise any concern that he was involved in the situation at any point during the
interrogation. (See Shah Deel. <_!I<_!I 2-6, 1; see generally ECF No. 290 Ex. 1.) Shah's waiver of her
Miranda rights was knowing and voluntary.


    G. Brewster and Shah's Requests to Compel Discovery of Brady and Giglio Material
    Both Brewster and Shah seek to compel disclosure of Brady and Giglio material from the
government in advance of trial. Under Brady v. Maryland, the government has a duty to
disclose favorable evidence where "the evidence is material either to guilt or to
punishment, irrespective of the good faith or bad faith of the prosecution." 373 U.S. 83, 87
(1963). The government's duty under Brady "covers not only exculpatory material, but also
information that could be used to impeach a key government witness." United States v.
Coppa, 267 F.3d 132, 135 (2d Cir. 2001) (citing Giglio v. United States, 405 U.S. 150, 154 (1972)).
However, the Second Circuit has held that, "as a general rule, Brady and its progeny do not
require immediate disclosure of all exculpatory and impeachment material upon request by
a defendant." Coppa, 267 F.3d at 146.
     Because the government avers that it is aware of and in full compliance with its
obligations under Brady and has made all required Brady disclosures, (see ECF No. 290 at 53-
54; ECF No. 125 at 18), and because the Court has issued its oral and written notifications to
counsel under Fed. R. Crim. P. 5(f) that confirms the parties' disclosure obligations and the
possible consequences of violating those obligations, the Court denies Brewster and Shah's
motions to compel immediate production of additional, unspecified Brady material.
Moreover, Giglio requires disclosure of any materials that might be used to impeach
Government witnesses "in sufficient time that the defendant will have a reasonable
opportunity to act upon the information efficaciously." United States v. Rodriguez, 496 F.3d
221,226 (2d Cir. 2007). The Court denies Brewster and Shah's motion to compel discovery
of Giglio material because the government avers that it will produce Giglio material
substantially before trial. (See ECF No. 125 at 14; ECF No. 290 at 65-66.) The parties are
directed to meet and confer on a schedule for the production of that material, including the
disclosure of section 3500 material.


     H. Shah's Request to Compel the Post-arrest Statements of Co-defendant Stuart
        Smith
    Shah also seeks to compel any post-arrest statements of her co-defendant and colleague
Stuart Smith because she believes any statements may contain potential Brady and Bruton
material. (ECF No. 260 at 46.) The Court denies this motion without prejudice. As to the
contention that Smith's post-arrest statement may contain Brady material, Shah has
conceded in her submission to the Court that the government has already provided the
"five sets of statements from the interview" that the government believes may contain
Brady material. (Id.) As to the contention that the post-arrest statement may contain Bruton
material, the government asserts that it "does not anticipate it will seek to admit any

                                                   9
        Case 1:19-cr-00833-SHS Document 327 Filed 08/05/21 Page 10 of 10




portion of Smith's post-arrest statement in [its] case-in-chief at the defendant's trial." (ECF
No. 290 at 55; see also United States v. Stein, 424 F. Supp. 2d 720, 727 (S.D.N.Y. 2006) (finding
that no specific discovery rule "require[s] the government to produce statements that might
raise issues under Bruton") .)


II. CONCLUSION
    For the reasons limned above and those set forth on the record at the July 23 oral
argument, the omnibus motions are denied.


Dated: New York, New York
       August 5, 2021

                                             SO ORDERED:




                                                10
